t c memo united_states tax_court e pauline barnes petitioner v commissioner of internal revenue respondent docket no filed date kevin d watley for petitioner c glenn mcloughlin for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure after concessions the sole issue for decision is whether sec_104 authorizes petitioner to exclude from gross_income the amount received in settlement of a claim for wrongful termination of employment some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in bethany oklahoma on the date the petition was filed in this case petitioner worked as a bookkeeper for national livestock commission association nlca from date until date on date petitioner was served with a subpoena to give a deposition in an action involving nlca the next day petitioner's employment was terminated petitioner received a final paycheck in the amount of dollar_figure for her previou sec_2 weeks' work plus 1-month's severance_pay nlca withheld taxes from this amount as a result of the termination of her employment petitioner suffered the intangible harms of embarrassment humiliation and other mental distress petitioner contends that her mental the parties agree that the issue of whether part of petitioner's social_security_benefits are taxable is a statutory computation controlled by our decision as to the exclusion of the settlement proceeds distress manifested itself in the appearance of precancerous tumors which are being monitored by her doctor on date petitioner filed a wrongful termination action against nlca alleging the following as a result of the fact that petitioner wa sec_5 about to testify against nlca and as a result of petitioner's refusal to continue to engage in illegal unethical and or improper business practices nlca terminated petitioner on date in contravention of the public policy of the state of oklahoma and the united_states petitioner further alleges that nlca 's actions were intentional wilful and malicious petitioner is entitled to punitive_damages petitioner alleges that as a direct result of her termination she has sustained damages for past and future lost wages as well as mental distress the petition in the wrongful termination action did not allocate any specific dollar amounts to the alleged damages but rather generally prayed for a judgment in excess of dollar_figure together with interest costs and such other relief as the court deems just and proper petitioner's claim was settled on date pursuant to a general release and settlement agreement signed by petitioner and her attorney in that dispute pursuant to this agreement nlca paid petitioner dollar_figure by check in exchange for her release of all claims nlca did not withhold any taxes from this amount petitioner received a form 1099-misc from nlca showing a prize or award in the amount of dollar_figure on her federal_income_tax return petitioner excluded this amount from her gross_income respondent determined to the contrary that the proceeds were taxable and issued a deficiency_notice stating so respondent's determinations are presumed correct and petitioner bears the burden of proving the determinations erroneous 290_us_111 sec_61 broadly defines gross_income as including all income from whatever source derived any exceptions to the inclusion of items of income as gross_income must be narrowly construed commissioner v schleier u s ___ ___ 115_sct_2159 348_us_426 sec_104 provides that gross_income does not include the amount of any damages received on account of personal injuries or sickness the term damages received is further defined as an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court has interpreted the foregoing statute and regulation as establishing a two-prong test there are two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite therefore we must decide whether the wrongful termination claim underlying petitioner's settlement agreement was based upon tort or tort type rights and whether the damages paid to petitioner in settlement of such claim were received on account of personal injuries or sickness we must first decide whether petitioner's settlement agreement was based upon tort or tort type rights state law controls the nature of the legal interests and rights created by state law even though the federal tax consequences pertaining to such interests and rights are solely a matter of federal_law 327_us_280 281_us_111 73_f3d_1040 10th cir accordingly we look to the law of the state of oklahoma for guidance as to the nature of petitioner's wrongful termination cause of action the oklahoma supreme court first adopted a public policy tort exception to the oklahoma terminable-at-will employment rule in burk v k-mart corp p 2d okla in discussing the nature of the cause of action the court was very specific we recognize this new cause of action in tort it is well settled in oklahoma a tort may arise in the course of the performance of a contract and that tort may then be the basis for recovery even though it is the contract that creates the relationship between the parties an employer's termination of an at-will employee in contravention of a clear mandate of public policy is a tortious breach of contractual obligations id pincite fn refs omitted in addition the court_of_appeals for the tenth circuit to which any appeal in this case lies has consistently adhered to the oklahoma supreme court's recognition of this cause of action as one proceeding in tort see 956_f2d_219 10th cir see also 95_f3d_948 10th cir 94_f3d_1478 10th cir petitioner clearly satisfies the first requirement of the schleier test for excluding from gross_income damages received pursuant to a lawsuit the petition filed in the wrongful discharge case alleged that petitioner was terminated in contravention of the public policy of the state of oklahoma the settlement proceeds were received in lieu of the prosecution of that action since oklahoma law definitively treats this cause of action for wrongful termination as one proceeding in tort we hold that petitioner's settlement proceeds were received as damages through a settlement agreement entered into in lieu of prosecution of an action based upon tort or tort type rights we must next decide whether the settlement proceeds satisfy the second requirement of the schleier test that they must be damages received on account of personal injuries or sickness in cases involving settlements the critical question is in lieu of what kind of damages was the settlement amount_paid 105_tc_396 as noted above petitioner bears the burden of proving that respondent's determination that the settlement proceeds are not damages on account of personal injuries or sickness is erroneous 290_us_111 the first place we look to for a characterization of the proceeds is the settlement agreement itself see bagley v commissioner supra pincite however the settlement agreement in this case does not provide any indication as to what type of damages the settlement proceeds were paid in lieu of rather the agreement generally refers to a release of all claims which petitioner may have had in connection with the termination of her employment including all claims asserted in her wrongful termination action where the settlement agreement does not expressly specify an allocation of the proceeds among the various claims the most important factor in deciding how to allocate the proceeds is what motivated the payor to pay the settlement amount 349_f2d_610 10th cir affg tcmemo_1964_33 in determining the intent of the payor we may look at the pleadings jury awards or any other court orders or judgments miller v commissioner tcmemo_1993_49 supplemented by tcmemo_1993_588 affd without published opinion 60_f3d_823 4th cir again these sources do not provide much information we have no jury award or court order or judgment in our record the petition in the wrongful termination case claims damages for mental distress and past and future lost wages as well as punitive_damages however as in the settlement agreement there is no allocation of monetary damages among the claims the petition merely claims damages in excess of dollar_figure we must therefore look to the record before us and examine all of the facts and circumstances surrounding the settlement agreement 98_tc_1 the allocation of the settlement proceeds is a question of fact knuckles v commissioner supra pincite based upon our examination of the record and upon due consideration we allocate dollar_figure to the mental distress claim and dollar_figure to the punitive_damages claim for the following reasons petitioner's attorney in the wrongful termination action and settlement earl remmel testified that during the negotiations with nlca's defense counsel there was no discussion of past and future lost wages mental distress or punitive_damages however mr remmel further testified that under the circumstances of her termination petitioner had a strong case for mental distress with the likelihood of punitive_damages he also stated that her opportunity for recovery for future wages was not that good because of her age and health condition in addition petitioner had already been paid for the time she worked at nlca plus 1-month's severance although not discussed during settlement negotiations these factors were no doubt the same ones which motivated nlca to settle the case having found that the settlement proceeds were attributable to both mental distress and punitive_damages we must now decide whether these types of damages were received on account of personal injuries or sickness respondent argues that our decision is controlled by the supreme court's holding in commissioner v schleier u s ___ 115_sct_2159 we disagree with respondent's assertion to the extent discussed herein the specific holding of schleier was that back pay and liquidated_damages recovered under the age discrimination in employment act adea are not received on account of personal injuries petitioner's case is distinguishable in that it involves settlement proceeds received in lieu of mental distress and punitive_damages under oklahoma's wrongful termination tort cause of action in schleier the supreme court recognized that damages received on account of personal injuries or sickness may encompass recoveries based on intangible as well as tangible harms commissioner v schleier u s at ___ n s ct pincite n although the court acknowledged that intangible discrimination harms can constitute personal injuries it held that the adea does not provide for recovery for such harms id pincite n we therefore interpret schleier as allowing the exclusion of damages received for intangible harms such as mental distress where the law governing the underlying action provides for such damages see 81_f3d_874 9th cir oklahoma's wrongful termination tort cause of action provides for such a remedy burk v k-mart corp p 2d okla petitioner relies upon our decision in 102_tc_465 as precedent for characterizing damages arising out of a wrongful discharge claim as personal injuries however the court_of_appeals for the fifth circuit in light of schleier v commissioner supra vacated our decision in mckay and remanded the case almost months prior to our trial of petitioner's case mckay v commissioner 84_f3d_433 5th cir vacating without published opinion 102_tc_465 the outcome of that case on remand is still pending and we decline to rely upon it in any fashion the supreme court recently interpreted the meaning of on account of personal injuries in the context of punitive_damages awarded in a wrongful_death_action in an opinion released after this case was submitted for decision the court reasoned that the phrase required a strong causal connection between the injury and the damages received o'gilvie v united_states u s ___ 117_sct_452 in rejecting the taxpayers' argument that the phrase requires no more than a but-for connection between the damages and personal injury the court adopted the commissioner's argument that the phrase required the damages to be received by reason of or because of the personal injuries id 117_sct_452 the tenth circuit has also had the opportunity to examine the meaning of the phrase on account of 73_f3d_1040 10th cir 66_f3d_1550 10th cir affd u s ___ 117_sct_452 in brabson the tenth circuit held that an award of prejudgment_interest was not directly linked to the underlying personal injury and thus not excludable under sec_104 brabson v united_states f 3d pincite rather the court found that compensation received for the lost time_value_of_money is caused by the delay in obtaining judgment id it reasoned that time is the relevant factor in calculating the amount of damages for prejudgment_interest not the injury itself id thus the phrase on account of requires a strong causal connection between the personal injury sustained and the compensation received o'gilvie v united_states supra brabson v united_states supra pincite7 citing schleier u s ___ s ct pincite we find that petitioner's mental distress claim satisfies this requirement her wrongful termination directly caused her mental distress for which oklahoma law allows a recovery in tort the relevant factor for calculating damages for mental distress is the injury itself since this type of intangible harm may constitute a personal injury commissioner v schleier u s at ___ n s ct pincite n we hold that the settlement proceeds allocable to her mental distress claim were received on account of personal injuries and are excludable from gross_income by sec_104 it has been established however that noncompensatory punitive_damages are not excludable from gross_income under sec_104 o'gilvie v united_states u s ___ 117_sct_452 commissioner v schleier u s at ___ s ct pincite 105_tc_396 at the time of petitioner's claim oklahoma law provided that a jury could award punitive_damages for the purposes of setting an example and punishing the defendant okla stat ann tit sec west repealed by okla sess laws see okla stat ann tit sec_9_1 west supp for current version since oklahoma law treats punitive_damages as noncompensatory we conclude that the dollar_figure of the settlement proceeds that we allocated to punitive_damages are not on account of petitioner's personal injuries because they were not designed to compensate petitioner for such personal injuries o'gilvie v united_states u s ___ s ct pincite quoting commissioner v schleier u s at ___ n s ct pincite n we therefore hold that the punitive_damages portion of the settlement proceeds is not excludable from gross_income by sec_104 to reflect the foregoing decision will be entered under rule
